732 F.2d 111
UNITED STATES of America, Plaintiff-Appellee,v.Janet WOODLEY, Defendant-Appellant.
No. 82-1028.
United States Court of Appeals,Ninth Circuit.
April 26, 1984.

Elliot Enoki, Honolulu, Hawaii, for plaintiff-appellee.
Pamela J. Berman, Honolulu, Hawaii, for defendant-appellant.
Before BROWNING, Chief Judge, CHOY, GOODWIN, WALLACE, SNEED, KENNEDY, ANDERSON, HUG, TANG, SKOPIL, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, FERGUSON, NELSON, CANBY, BOOCHEVER, NORRIS and REINHARDT, Circuit Judges.

ORDER

1
Upon the vote of a majority of the regular active judges of this court, it is ordered that this case be reheard by an en banc panel of the court pursuant to Rule 25 of the Rules of the United States Court of Appeals for the Ninth Circuit.  The previous three-judge panel assignment is withdrawn, 726 F.2d 1328 (9th Cir.1983).